FILED: April 2, 2020

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                    No. 19-6976
                               (1:09-cr-00075-IMK-1)


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALBERT LYNN WOODSON,


                    Defendant - Appellant.



                                      ORDER


      Upon careful consideration of the various submissions of the parties, the Court

enters this interim Order, in the interests of justice and to expedite the proceedings.

First, as will be further explained in its forthcoming opinion in this appeal, the Court

vacates the district court’s June 17, 2019 opinion and order denying Defendant’s

motion to reduce his sentence under the First Step Act of 2018 because the Court

has determined that Defendant’s conviction is a “covered offense” under the Act.

The Court remands the case to the district court to determine whether to exercise its
discretion to impose a reduced sentence pursuant to the Act. Second, the Court

denies Defendant’s motion to expedite rescheduling of oral argument and decision.

The case is hereby removed from the argument calendar and submitted on the briefs.

      Entered at the direction of Judge Rushing, with the concurrence of Judge Motz

and Judge Diaz.


                                            For the Court

                                            /s/ Patricia S. Connor, Clerk




                                        2